Citation Nr: 1132962	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-37 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, diagnosed as sleep apnea.

2.  Whether there was clear and unmistakable error (CUE) in the November 13, 2002, rating decision that continued a single noncompensable rating for residuals of shrapnel wounds of the right lower leg, both buttocks, the groin/lower abdomen, and the left shoulder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

A review of the claims file shows that the Veteran participated in a hearing at the RO before a Decision Review Officer in June 2010.  The Veteran submitted evidence at that time.  However, there is no transcript of this hearing in the claims file.  In the August 2010 statement of the case, the RO noted that a transcript was unavailable due to technical difficulties.  The Veteran's representative had been notified of this and indicated that another hearing was unnecessary.  Therefore, the Board finds that all due process has been met with regard to the Veteran's RO hearing.

In February 2011, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a compensable rating for residuals of shrapnel wounds of the right lower leg, left ankle, both buttocks, groin/lower abdomen, and left shoulder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In a November 13, 2002 rating decision, the RO confirmed and continued the denial of the Veteran's claim of entitlement to service connection for a respiratory condition, diagnosed as sleep apnea.

2.  Evidence received since the November 2002 rating decision, while new, is cumulative and redundant and does not relate to a previously unestablished fact necessary to substantiate the claim.

3.  A November 13, 2002, RO rating decision continued a single, noncompensable rating for the Veteran's residuals of shrapnel wounds of the right lower leg, both buttocks, the groin/lower abdomen, and the left shoulder.

4.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the November 13, 2002, rating decision, with regard to the continuation of a single, noncompensable rating for residuals of shrapnel wounds, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSIONS OF LAW

1.  The November 13, 2002, rating decision that confirmed and continued the prior denial of service connection for a respiratory condition, diagnosed as sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the November 13, 2002, rating decision is not new and material, and the claim for service connection for sleep apnea is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The moving party has not raised a valid allegation of CUE with regard to the continuation in the November 13, 2002, RO rating decision of a single, noncompensable disability rating for residuals of shrapnel wounds to the right lower leg, both buttocks, groin/lower abdomen, and left shoulder.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA is inapplicable to claims of CUE in RO decisions and motions to revise Board decisions on the basis of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  As such, any discussion of the VCAA with regard to this claim is unnecessary.

With regard to the claim to reopen a final disallowed claim, notice dated in October 2009 informed the Veteran of what the evidence needed to show to substantiate his claim, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  The notice also provided the Veteran with the reason for the previous denial of his claim, the requirements for establishing a claim based on secondary service connection, and information regarding the assignment of disability ratings and effective dates.  Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was initially adjudicated in November 2009.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The Veteran has submitted internet articles regarding sleep apnea and provided his written and oral testimony.  He has not identified any private or VA treatment records that would be pertinent to his claim to reopen.  As explained below, VA has not received new and material evidence to reopen the claim; therefore, a VA examination is unnecessary.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Sleep Apnea

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a November 1997 VA outpatient treatment record, the Veteran reported symptoms of sleep apnea since he was in Vietnam.  Beginning in February 1998, medical records show that the Veteran was diagnosed as having sleep apnea.

In a September 2002 rating decision, promulgated prior to receipt of the Veteran's service treatment records, the RO denied entitlement to service connection for a respiratory condition, diagnosed as sleep apnea.  The RO noted that, while the Veteran was diagnosed as having sleep apnea, the evidence suggested that it was associated with his obesity.  The evidence also showed that the Veteran had a history of smoking.  The RO concluded that there was no evidence suggesting that his respiratory problems, claimed as sleep apnea, were related to service.

Evidence of record at the time of the November 2002 RO rating decision includes, the Veteran's service treatment records, which contain no evidence of complaints of sleep apnea or any sleep or respiratory disorder.  In the November 13, 2002, rating decision, the RO confirmed and continued the denial of service connection for a claimed respiratory condition, diagnosed as sleep apnea.  This adjudication occurred following the receipt of the Veteran's service treatment records.  The decision indicated that the Veteran's service treatment records revealed no history of any respiratory condition or sleep apnea, and his separation examination showed no such problems.  The evidence continued to show that this condition was not incurred in or aggravated by service.

The Veteran was notified of this denial in a letter dated that month but did not appeal.  Therefore, this denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The RO received the Veteran's petition to reopen the final disallowed claim for service connection for sleep apnea in October 2009.  The Veteran asserted that his sleep apnea was secondary to his diabetes, which had been awarded service connection in an April 2002 RO rating decision.

Since November 2002, the Veteran submitted a number of internet articles.  One submission included single paragraph summaries from unidentified sources by authors of unidentified qualifications discussing the impact of sleep disturbances (including sleep apnea) on the development and severity of posttraumatic stress disorder.  The submission also contained a copy of a decision by the Board in an appeal for another veteran which awarded service connection for sleep apnea as secondary to PTSD.  In the decision, the Board weighed the probative value of two conflicting opinions applicable to the specific facts in that case.  The Veteran also submitted a copy of a remand by the Board in an appeal for another veteran of a claim for an earlier effective date for "posttraumatic stress disorder with sleep problems."  

In conjunction with his substantive appeal (VA Form 9), the Veteran submitted two summaries of what appear to be longer articles.  One is entitled "Sleep Specific Mechanisms underlying PTSD."  It indicates that sleep disturbances are core features of PTSD.  Another, untitled summary suggests that a growing body of evidence shows that disturbed sleep is more than a secondary symptom of PTSD.  It seemed to be a core feature.  Both summaries suggested that treatment for sleep disturbance could be an important part of PTSD treatment.

A second article, entitled, "Prevalence of Sleep Apnea in a Population of Adults with Type 2 Diabetes Mellitus," contains only the Abstract and Introduction for what appears to be a longer article.  The article indicates that the objective of the study was to assess the prevalence of sleep apnea in adults with type 2 diabetes mellitus and examine whether demographics and comorbid factors were associated with sleep apnea in this population.  The results of the study showed a high prevalence of sleep apnea in adults with type 2 diabetes mellitus, ranging from 48 percent to 29 percent.  The conclusion was that sleep apnea was a common disorder associated with major morbid conditions, including hypertension, obesity, cardiovascular disease, and insulin resistance.  The predisposing factors for sleep apnea and type 2 diabetes mellitus were similar.  The study showed that sleep apnea had a high prevalence in adults with type 2 diabetes mellitus, and screening for sleep apnea should be considered in this population.  The summary further stated that, although some studies have demonstrated an increased prevalence of sleep apnea in patients with type 2 diabetes mellitus, they were performed with the use of small samples or male subjects only.  The primary aim of the study was to assess the prevalence of sleep apnea in a group of adults with type 2 diabetes mellitus.

A third article was from an independent website for veterans that listed the disabilities that could be claimed if a veteran's diagnosis of diabetes occurred prior to the diagnosis of these other disabilities.  Sleep apnea was listed as one of these disabilities.

A final internet article that was submitted in September 2010 is entitled, "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome."  It indicates that sleep problems are a component of PTSD and that treatment of obstructive sleep apnea can assist in the abatement of PTSD symptoms.

In February 2011, the Veteran testified before the undersigned.  The Veteran's representative indicated that he had submitted the internet articles, and he asserted that VA has several times granted service connection for sleep apnea as secondary to PTSD.  Furthermore, oftentimes treatment of diabetes can lead to weight gain, which can then lead to sleep apnea.  He asserts that 50 percent of people with diabetes will also get sleep apnea.  The Veteran asserted that his doctor told him that his diabetes played a role in his weight gain.

Based on a review of the record, the Board concludes that new and material evidence has not been received to reopen the claim of entitlement to service connection for a respiratory disorder, diagnosed as sleep apnea.  The Veteran has submitted a number of records since the last final decision on his claim.  However, none of them relate to an unestablished fact necessary to substantiate his claim, specifically that his current sleep apnea manifested in service, presented a continuity of symptoms since service, is related to an event in-service, or in his case is secondary to a service-connected disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The new evidence added to the claims file consists of copies of one Board decision, which are not relevant to the Veteran's claim.  Prior Board decisions are not precedential and the decision involved specific facts and opinions relevant to that veteran's service and medical status.  The Board neither cited nor provided any generally applicable conclusions.  The Board remand is entirely irrelevant as it was not a decision and the issue was an effective date and not secondary service connection.  Furthermore, several article summaries submitted by the Veteran only discuss that sleep disturbance is a feature of PTSD and that treatment for sleep disorders can aid in treating PTSD.  In addition, while another article examined whether there was a prevalence of sleep apnea in people with diabetes mellitus, there was no suggestion of causation but only common association and included association with other risk factors and conditions including morbid obesity, a factor noted in the appellant's treatment records.  Further, the article was incomplete as submitted.  Finally, the internet article instructing veterans to file claims for specific disabilities if they are already service-connected for diabetes mellitus also is not pertinent to this Veteran's claim.  This advocacy information summarized a study that found a common association between patients with diabetes and sleep apnea and that sleep apnea aggravates diabetes, the opposite of the appellant's current contention.  

None of this evidence relates specifically to the Veteran's claim or even suggests that sleep apnea may be secondary to PTSD or diabetes mellitus.  At best, it only suggests that sleep apnea is more prevalent in those with diabetes in a general population.  As such, none of this new evidence relates to an unestablished fact necessary to substantiate the claim, including a claim for secondary service connection and though new, is not material to the reasons for the previous final disallowance of the claim.

The only other new evidence is the testimony offered by the Veteran and his representative in February 2011.  Most of the testimony consisted of assertions that the Veteran's sleep apnea is secondary to his PTSD or his diabetes mellitus.  When asked, the Veteran responded that none of his physicians had opined that this was the case.  He did state that one of his doctors indicated that his diabetes played a role in his weight gain.  However, this does not address whether the Veteran's sleep apnea is due to his diabetes and is also not material.

The law dictates that "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected."  Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005); see Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories of establishing the same benefit are part of same claim).  Thus, the Veteran's advancement of a new theory of entitlement (i.e., that sleep apnea is secondary to PTSD or diabetes mellitus) is not sufficient to reopen his claim without supporting evidence.

As such, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim, and it must be denied.  

III.  CUE

The Veteran has asserted that there is clear and unmistakable error (CUE) in the November 13, 2002, RO rating decision that continued a single, noncompensable disability rating for residuals of shrapnel wounds of the right lower leg, both buttocks, groin/lower abdomen, forehead, and left shoulder.  The RO indicated that the decision was based upon the Veteran's most recent VA examination, which showed that his multiple scars did not cause limited motion, were not painful or tender, had normal texture for scars, had no ulcerations, and were minimally disfiguring.  While the Veteran was noted to have two scars which were noted as slightly adherent to underlying tissue, they did not affect his range of motion.  Service personnel records showed that the Veteran received the Purple Heart Medal.  However, there were no records of any immediate treatment for wounds and no residuals of wounds were reported by the Veteran or noted by the examiner on a July 1971 discharge physical examination.  Also of record in November 2002 was a June 1998 VA examination in which the Veteran reported that he received multiple shrapnel wounds to the forehead, lower legs, buttocks, groin, and left shoulder in combat.  He reported that most of the wounds were powder burns which turned into boils and exuded the gunpowder.  He did not report any retained fragments or muscle related symptoms.  

"Clear and unmistakable error" is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the correct facts, as they were known at the time, were not before the adjudicator or where the statutory or regulatory provisions extant at that time were incorrectly applied.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior decision.  See Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  Subsequently developed evidence is not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  Final RO decisions are entitled to a presumption of validity.  Berger v. Brown, 10 Vet. App. 166, 169 (1997).

On his October 2009 claim, the Veteran contended that all of his scars should have been rated separately at 10 percent.  He cited 38 C.F.R. § 4.14 (1998).  He asserted that all manifestations of missile injuries are to be separately rated.

In June 2010, the Veteran submitted a copy of the regulations governing the disability ratings assigned for scars, which show that there had been changes to these rating criteria in October 2008.

Also submitted in June 2010 are what appear to be training materials for either the Board or the RO on gunshot wounds and muscle injuries.

In an August 2010 rating decision, the RO found that a separate rating was warranted for residuals of shrapnel wound to the anterior forehead, effective from August 30, 2002, the date of a change in the schedular ratings for disabilities of the skin.  The RO did not indicate that it found CUE in the November 13, 2002, decision.

On his September 2010 VA Form 9 (substantive appeal), the Veteran contended that his shrapnel wounds had not been addressed by the VA examination.  No x-ray had been conducted to identify all of the areas with shrapnel.

In a September 2010 written statement, the Veteran's representative asserted that VA did not follow the Veteran's request to give him a thorough and comprehensive examination by two specialists, that included x-rays to identify each piece of shrapnel in his body.

In February 2011, the Veteran testified before the undersigned.  He described his in-service incident and indicated that he had shrapnel removed from his left shoulder in November 2010.  The Veteran's representative indicated that he requested, during the Veteran's June 2010 RO hearing, that he be afforded a more thorough VA examination that included x-rays.  He does not believe that such an examination was conducted.  The Veteran asserted that he has many pieces of shrapnel remaining in his body.

Essentially, the Veteran's two contentions are that he was not given an adequate VA examination because it did not include x-rays that could locate the shrapnel, and he should have been rated separately for his scars, for which he cites 38 C.F.R. § 4.14 (1998).

With regard to the first contention, the Veteran has not alleged a specific error of fact or law in the November 13, 2002, RO rating decision.  He has not alleged a misapplication of the law, nor has the Veteran alleged that the correct facts, as known at the time, were not before the RO.  The Veteran's first contention regarding his claim of CUE is based on an argument that his VA examination was inadequate.  This is not a contention that suggests an erroneous or inadequate interpretation of the facts or the law by the RO.  The Veteran's assertion here is that the RO failed in its duty to assist him in obtaining a specific kind of examination.  Allegations that the VA failed in its duty to assist are, as a matter of law, insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, factually correct in all other respects, is not clearly and mistakably erroneous").

With regard to the Veteran's second allegation of CUE, the Board finds that, while the Veteran cited a VA regulation when making his argument that he should have been rated separately for his scars, that regulation, which was the same in 1998 as it is now, addresses pyramiding and does not address missile wounds or state that any particular disabilities should be rated separately.  Instead, that regulation directs that VA should be careful to avoid evaluation of the same disability under different diagnoses.

The only regulation cited by the Veteran does not apply to his claim, and his argument is a general one that does not raise a specific error of fact or law, to which reasonable minds could not differ, that would manifestly change the outcome of the decision.  A determination of CUE must be based upon the record and the law at the time of the prior decision.

The moving party has failed to allege any specific error of fact or law in the RO rating decision with regard to his claim, the factual or legal basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Because the moving party's motion fails to allege any specific error of fact or law in the November 13, 2002, RO rating decision, the motion is dismissed without prejudice.


ORDER

The motion for revision of the November 13, 2002, RO decision that continued a single noncompensable rating for residuals of shrapnel wounds of the right lower leg, both buttocks, the groin/lower abdomen, and the left shoulder, is dismissed without prejudice to refiling.

The application to reopen claim to service connection for a respiratory disorder, diagnosed as sleep apnea, is denied.




______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


